DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	The amendment of 15 March 2022 includes a newly added claim 21. However, in the original filing of the application (10 November 2020) there was previously a claim 21 in the application. This version of claim 21 was canceled in by amendment on 4 November 2021. Newly added claim 21 should be renumbered as claim 58.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 4-7, 9-10, 12-13, 21 (or 58) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gress et al., US 8,176,593.
	Regarding claims 1 and 21 (or 58), Gress et al. disclose the claimed invention including a drum (14), a cable positioned within the drum (24), the cable configured to be extended out of the drum and into a conduit (Column 6 Lines 43-55, Figure 1), a motor coupled to the drum to rotate the drum (64, Column 12 Lines 5-9), a sensor (1050, 1052, 1054 of Figure 37; alternatively 1150, 1152, 1154 of Figure 38) operable to detect a characteristic of the cable (Column 24 Line 56 to Column 25 Line 26), and a controller coupled to the sensor and the motor (130, processor 84; and/or processor discussed in Column 25 Lines 13-17), the controller configured to receive a signal from the sensor indicative of the characteristic of the cable (via 1010 or 1020, 1110 or 1120, Column 24 Line 56 to Column 25 Line 8), and send an instruction to the motor to change an operating parameter of the motor based on the signal received from the sensor (Column 25 Lines 1-8 discusses that the sensors send signals relating to the relative rotation of the drum and guide, thus the change in cable payed out or retracted; then the signals can then be sent as an instruction to the motor to change an operating parameter such as to shut down the motor, see Column 31 Lines 1-24, 55-67, and Column 32 Lines 1-15), wherein the characteristic of the cable is a type of the cable (Column 25 Lines 18-26). Regarding claims 4 and 21 (or 58), the characteristic of the cable further includes the size of the cable (Column 25 Lines 24-26). Regarding claims 5-7, the operating parameter is a maximum operating speed of the motor and a maximum torque of the motor (Column 31 Line 64 to Column 32 Line 15). Regarding claim 9, there is a cable feed device operable to extend the cable out of the drum (18), wherein the sensor is supported on the cable feed device (Figure 37 or Figure 38). Regarding claim 10, the sensor is an image sensor (embodiment of Figure 38, image sensor in the form of a light sensor, Column 25 Lines 50-58). Regarding claim 12, the controller is further configured to output a signal to notify a user of the characteristic of the cable (via 302, Column 15 Lines 57 to Column 16 Line 3, Column 16 Lines 37-46 and Column 25 Lines 1-8, 18-26). Regarding claim 13, the controller is configured to output the signal to an external device (170 or 522).
Allowable Subject Matter
3.	Claims 8 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Gress et al. disclose that the sensor is supported on the cable feed device (or other portions) to sense the markers that are positioned on the drum to detect its rotation (in addition to other characteristics). In Gress et al. the sensor would not be supported on the drum. Also, Gress et al. fail to disclose that the cable includes an RFID tag. The drum of the drain cleaning device includes an RFID tag that is sensed by a RFID tag reader.
Response to Arguments
4.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg